Cooper, J.,
delivered the opinion of the court.
Each of the notes executed by the appellants was for a sum greater than the amount due for liquors. The holder could therefore apply all the unlawful considerations to one of them and recover on the other. Zundt v. Roberts, 5 Serg. & Rawle 139 ; Warren v. Chapman, 105 Mass. 87; Crookshank v. Rose, 5 C. & P. 19. Cited and approved in Cotten v. McKenzie, 57 Miss. 418. The moi’tgage was given to secure each of the notes and may be enforced for the payment of that note on which a recovery could be had at law.